DETAILED ACTION   
Claim Objections
1.	Claim 17 is objected to because of the following informalities:
          In claim 17, line 2, “the step of forming the insulating layer” should be changed to “the insulating layer” because it lacks of antecedent basis.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 4 – 10, 12 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (2016/0126258).
With regard to claim 1, LIU et al. disclose an array substrate (for example, see fig. 1), including:
a substrate (101);
a first data line (a capacitor electrode line 104, is a storage data capacitor electrode line, functioning as a first data line; or a dielectric layer 103 of a capacitor Cs, is storage data dielectric layer, functioning as a first data line. Although the applicant uses terms different to those of LIU et al. to label/describe the claimed invention, this does not result in any structural 
a first insulating layer (107), disposed on the first data line (103, or 104), wherein the first insulating layer (107) is provided with a first via hole (referred to as “1b1” by examiner’s annotation shown in fig. 1 below); and

    PNG
    media_image1.png
    307
    476
    media_image1.png
    Greyscale

a second data line (an electrode line 110b, connecting to the first storage data line 104 and a source/drain region in an active layer 106, functioning as a second data line. Although the applicant uses terms different to those of LIU et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.), disposed on the first insulating layer (105); wherein

an orthographic projection (an area of the first data line 104) of the first data line (104) on the substrate (101) coincides (“coincides” is defined as “corresponds” or “overlaps”) with an orthographic projection (an area of the second data line 110b) of the second data line (110b) on the substrate (101);
the array substrate further includes a buffer layer (105), an active layer (106), a gate (108) and a second insulating layer (109);
wherein the active layer (106) is disposed above the first data line (the capacitor electrode line 104, is a storage data capacitor electrode line, functioning as a first data line; Or the dielectric layer 103 of a capacitor Cs, is storage data dielectric layer, functioning as the first data line), and the orthographic projection (the area of the first data line 104) of the first data line (104 or 103) on the substrate (101) covers an orthographic projection (an area of the active layer 106) of the active layer (106) on the substrate (101).

    PNG
    media_image2.png
    404
    709
    media_image2.png
    Greyscale




With regard to claim 2, LIU et al. disclose the gate (108) is disposed above the active layer (106).
With regard to claim 4, LIU et al. disclose the buffer layer (105) is disposed
between the first data line (104) and the active layer (106), and the first insulating layer (107) is disposed between the gate (108) and the active layer (106), and the second insulating layer (109) is disposed between the second data line (110b) and the gate (108).
With regard to claim 5, LIU et al. disclose the second insulating layer (109) is provided with a second via hole (“1b2” as indicated in fig. 1 above), and the buffer layer (105) is provided with a third via hole (“1b3” as indicated in fig. 1 above).
claim 6, LIU et al. disclose the third via hole (1b3), the second via hole (1b2) and the first via hole (1b1) are communicated to one another, and the second data line (110b) is connected to the first data line (104 or 103) through the third via hole (1b3), the second via hole (1b2) and the first via hole (1b1).
With regard to claim 7, LIU et al. disclose an array substrate (for example, see fig. 1), including:
a substrate (101);
a first data line (a capacitor electrode line 104, is a storage data capacitor electrode line, functioning as a first data line; or a dielectric layer 103 of a capacitor Cs, is storage data dielectric layer, functioning as a first data line. Although the applicant uses terms different to those of LIU et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.), disposed on the substrate (101);
a first insulating layer (107), disposed on the first data line (104, or 103), wherein the first insulating layer (107) is provided with a first via hole (referred to as “1b1” by examiner’s annotation shown in fig. 1 below); and 
a second data line (an electrode line 110b, connecting to the first storage data line 104 and a source/drain region in an active layer 106, functioning as a second data line. Although the applicant uses terms different to those of LIU et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit 
the second data line (110b) is connected to the first data line (104, or 103) through the first via hole (1b1);
wherein the array substrate includes an active layer (106), the active layer (106) is disposed above the first data line (the capacitor electrode line 104, is a storage data capacitor electrode line, functioning as a first data line; Or the dielectric layer 103 of a capacitor Cs, is storage data dielectric layer, functioning as the first data line), and an orthographic projection of the first data line (104 or 103) on the substrate (101) covers an orthographic projection of the active layer (106) on the substrate (101).


    PNG
    media_image2.png
    404
    709
    media_image2.png
    Greyscale


claim 8, LIU et al. disclose the orthographic projection (the area of the first data line 104 or 103) of the first data line (104 or 103) on the substrate (110) coincides (“coincides” is defined as “corresponds” or “overlaps”) with an orthographic projection (the area of the second data line 110b) of the second data line (110b) on the substrate (101).
With regard to claim 9, LIU et al. disclose a buffer layer (105), a gate (108) and a second insulating layer (109).
With regard to claim 10, LIU et al. disclose the gate (108) is disposed above the active layer (106).
With regard to claim 12, LIU et al. disclose the buffer layer (105) is disposed between the first data line (104 or 103) and the active layer (106), and the first insulating layer (107) is disposed between the gate (108) and the active layer (106), and the second insulating layer (109) is disposed between the second data line (110b) and the gate (108).

With regard to claim 13, LIU et al. disclose the second insulating layer (109) is provided with a second via hole (referred to as “1b2” by examiner’s annotation shown in fig. 1 above), and the buffer layer (105) is provided with a third via hole (referred to as “1b3” by examiner’s annotation shown in fig. 1 above).
With regard to claim 14, LIU et al. disclose the third via hole (1b3), the second via hole (1b2) and the first via hole (1b1) are communicated to one another, and the second data line (110b) is connected to the first data line (104 or 103) through the third via hole (1b3), the second via hole (1b2) and the first via hole (1b1).
With regard to claim 15, LIU et al. disclose a manufacturing method of an array substrate (for example, see fig. 1), including steps of:

forming a first insulating layer (107) on the substrate (101), and providing a first via
hole (referred to as “1b1” by examiner’s annotation shown in fig. 1 below) in the first insulating layer (107); and
forming a second data line (an electrode line 110b, connecting to the first storage data line 104 and a source/drain region in an active layer 106, functioning as a second data line. Although the applicant uses terms different to those of LIU et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.), on the first insulating layer (107), wherein the second data line (110b) is connected to the first data line (104 or 103) through the first via hole (1b1);
wherein the array substrate includes an active layer (106), the active layer (106) is disposed above the first data line (the capacitor electrode line 104, is a storage data capacitor electrode line, functioning as a first data line; Or the dielectric layer 103 of a capacitor Cs, is 


    PNG
    media_image2.png
    404
    709
    media_image2.png
    Greyscale

With regard to claim 16, LIU et al. disclose the orthographic projection (the area of the first data line 104 or 103) of the first data line (104 or 103) on the substrate (110) coincides (“coincides” is defined as “corresponds” or “overlaps”) with an orthographic projection (an area of the second data line 110b) of the second data line (110b) on the substrate (101).
With regard to claim 17, LIU et al. disclose forming the first insulating layer (107) on the substrate (101), and providing the first via hole (1b1) in the first insulating layer (107) includes forming a buffer layer (105) above the first data line (104 or 103), and forming a third via hole (1b3) in the buffer layer (105); forming an active layer (106) on the buffer layer (105); forming 
With regard to claim 18, LIU et al. disclose the second data line (110b) is electrically connected to the first data line (104 or 103) through the second via hole (1b2), the first via hole (1b1) and the third via hole (1b3) in sequence.

Response to Amendment  

4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826